IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CLARK COUNTY DEPARTMENT OF                              No. 83252
                 AVIATION, A POLITICAL
                 SUBDIVISION OF THE STATE OF
                 NEVADA,                                                 FILED
                 Appellant,
                 vs.                                                     SEP 2 8 2O22
                 SOUTHERN NEVADA •LABOR                                        „ ,k. Br(,N.,e7-1
                                                                              Ur-REM COURT
                 MANAGEMENT COOPERATION
                 COMMITTEE, BY AND THROUGH ITS                              .PW   CLERK

                 TRUSTEES TERRY MAYFIELD AND
                 CHRIS CHRISTOPHERS EN; AND
                 OFFICE OF THE LABOR
                 COMMISSIONER,
                 Respondents.

                       ORDER AFFIRMING IN PART, VACATING IN PART, AND
                                        REMANDING

                            This i.s an appeal from a district court order granting a petition
                for judicial review of a decision by the Labor Commissioner to reject a
                complaint alleging prevailing wage law violations, and remanding for
                determination of the wages due.       Eighth Judicial District Court, Clark
                County; Kathleen E. Delaney, Judge.
                            Appellant Clark County Department of Aviation (DOA) invited
                bids for a year-long contract for carpet replacement work at McCarran
                international Airport. The invitation did not require bidding contractors to
                comply with NRS 338.020, Nevada's prevailing wage law. NRS 338.020
                requires payment of prevailing wage where a "public body" finances certain
                projects with "public money," provided those projects are not for "normal
                maintenance."      See NRS 338.010(18) (defining public body); NRS
                338.010(1.9) (defining public work in terms of""a project financed in whole or

SUPREME COURT
     OF
     NEVADA


(01 I947A
                                                                                          OciSC
                                                  •
                                                                                                   '
                 in part from public money . . . "); NRS 338.011(1) (stating that the
                 prevailing wage law does not apply to contracts for "normal maintenance"
                 in compliance with NRS Chapter 332).
                             Respondent Southern Nevada Labor Management Cooperation
                 Committee (LMCC) filled a complaint against the DOA with the nominal
                 respondent Office of the Labor Commi.ssioner (OLC), asserting prevailing
                 wage law violations. The DOA responded that the prevail.ing wage law did
                 not apply to the carpet work for two reasons: (1) the DOA paid for the work
                 out of operating funds, not "public money" and was therefore not a "public
                 work"; and (2) the work involved "normal maintenance" of worn carpet tiles
                 as needed throughout the airport and was therefore exempt under NRS
                 338.011(1.). After investigation and document review, but without a hearing,
                 the OLC issued a written decision rejecting LMCC's complaint.         In its
                 decision, the OLC found no prevailing wage law violations because "the
                 work in question [was] not paid for with public money." The OLC did not
                 reach or resolve DOA's "normal maintenance" argument.
                             LMCC filed a petition for judicial review, wh.ich the district
                 court granted. In Bombardier Transportation (Holdings) USA, Inc. v. Nev.
                 Labor Cornrn'r, we held that a different DOA project at the McCarran
                 Airport was financed by public money and therefore subject to the
                 prevailing wage law. 135 Nev. 15, 19, n.3, 433 P.3d 248, 253, n.3 (2019).
                 Bombardier rejected the argument that work paid for "with normal
                 operating funds" automatically falls outside the prevailing wage statutes
                 and stated that "the financing language in the statute does not require a
                 particular type of funding, only that the project be financed by public
                 money, which the contract was." Id. :Finding no difference between the
                 public money" arguments addressed in .Bornbardier and those raised in this

SUPREME COURT
      OF
   NEVADA


  I947A    40.
                                                      2
                case, the district court reversed the OLC's decision on the "public money"
                issue. But the district court did not stop there. Even though the OLC
                neither decided    nor   made findings on       DOA's alternative "normal
                maintenance" argument, the district court decided that issue as well. The
                district court found that "the contract at issue was not a maintenance
                contract" and, after additional motion practice, remanded to the OLC "to
                use applicable prevailing wage rates to determine the value of wages due
                and ensure that the unpaid wages are properly paid," tasks the district
                court deemed ministerial.'
                            The DOA appeals the district court's "public money" and
                (( normal maintenance" determinations.      This court reviews an agency's
                decision under the same standard as the district court, without deference to
                the district court's decision, and "determine[s], based on the administrative
                record, whether substantial evidence supports the administrative decision."
                Bombardier, 135 Nev. at 18, 433 P.3d at 252 (quoting Kay v. Nunez, 122
                Nev. 1100, 11.05, 146 P.3d 801, 805 (2006)). The reviewing court defers to
                the agen.cy's findings of fact but reviews its legal conclusions de novo. Id.
                Consistent with this standard, it is the duty of the administrative agency to
                state its findings of fact and conclusions of law in the final agency decision.
                See NRS 233B.125.
                            The DOA asks us to reverse the district court's decision and to

                affirm, or remand to the OLC, on the public money question. But the DOA's
                opening brief simply identifies the issue, then states without analysis that


                      "The district court deemed these calculations "ministerial," and we
                agree. The district court's order thus was final and appealable because it
                resolved all claims between all the parties, and remanded only for
                ministerial calculations as to the amount of the award. See Bally's Grand
                Hotel & Casino v. Reeves, 112 Nev. 1487, 1489, 929 P.2d 936, 937 (1996).
SUPREME COURT
     OF
   NEVADA

                                                      3
                substantial evidence supports the OLC's original finding. The DOA does
                not acknowledge, much less distin.guish, .Bombardier. Our review of the
                limited agency record supports the district court's decision that Bombardier
                controls. While our review is without deference to the district court, it was
                nonetheless incumbent on the .DOA as the appellant to offer cogent
                argument and authority to support a different outcome than Bombardier
                seemingly dictates. See Edwards v. Emperor's Garden Rest., 122 Nev. 317,
                330 n.38, 130 P.3d 1280, 1288 n.38 (2006). We therefore affirm the district
                court's decision in part, to the extent that it reversed the OLC's
                determination that the project's funding was not public money.
                            The district court further decided that the project was not
                normal maintenance. But it did so without the benefit of any findings or a
                bearing on the question by the OLC, which logically closed the complaint
                after finding that the prevailing wage law did not apply because the project
                was not funded by public money. Both the DOA and LMCC try to marshal
                contractual terms and make representations to support their respective
                positions on. whether the project was normal maintenance or not. The
                LMCC emphasizes the square foota.ge of carpet tiles involved, the fact they
                were purchased in bulk, and the DOA's (allegedly bad-faith) piecemeal
                approach to i.nstalling it; the :DOA responds with the entire square footage
                of the airport and represents that the contract serves its ongoing need to
                remove and replace worn or damaged carpet tiles in various areas
                throughout the airport over the course of the year. .But these are mixed
                questions of law and fact that the law entrusts to the OLC in the first
                instance. See Bombardier, 1.35 Nev. at 27, 433 P.3d at 258 (recognizing that
                the OLC benefitted from having the "complete record from which to
                ascertain the facts and reso.lve the case" and upholding its decision as to
SUPREME COURT

        OF
    NEVADA



  I ,747A
                                                     4
                whether the contract was normal maintenance based on substantial
                evidence); Kolnik v. Nev. Emp't Sec. Dep't, 112 Nev. 1.1, 16, 908 P.2d 726,
                729 (1996) (noting that mixed questions of law and fact are entitled to
                deference and the agency's conclusions will not be disturbed by this court if
                they are supported by substantial evidence). Under NRS 233B.135(3), it is
                appropriate to remand this case to the OLC for an unrestricted hearing and
                determination on the scope of the carpet work and whether, and if so to
                what extent, such work is exempt from the prevailing wage law as
                maintenance.
                            Accordingly, we affirm in part, vacate in part, and remand to

                the district court to order the matter remanded to the OLC to hear and
                determine whether any portion or the whole of the project was normal
                maintenance.
                            It is so ordered.




                                                   S lve r


                                                                                   J.
                                                   Cadish


                                                             Piekeit               j.
                                                   :Pickering




                cc:   Hon. Kathleen E. Delaney, District Judge
                      Fisher & Phil.iips11.4LP
                      Attorney General/Carson City
                      Christensen James & Martin
                      Eighth District Court Clerk
SUPREME COURT

         OF
      NEVADA



(0) L 947A




                                                                                                ktfett